DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the final sentence is unclear (lines 4-5).  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter “the first insulating layer includes a barrier film, a first gate insulating layer, and an interlayer insulating layer,” as recited in claim 6, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s FIG. 6 shows the first insulating layer as claimed includes a barrier film (111), a buffer layer (120), and a gate insulating layer (140).  Moreover, Applicant’s FIG. 6 shows the second insulating layer as claimed includes an interlayer insulating layer (160).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 5, lines 2-3, the limitation “an upper surface of the second insulating layer” renders the claim indefinite because the antecedent basis is unclear as to whether “an upper surface of the second insulating layer” refers to a new (i.e., different) upper surface of the second insulating layer or “an upper surface of the second insulating layer” previously recited in claim 1, lines 12-13.  In accordance with Applicant’s specification and drawings, it is suggested Applicant change “an upper surface of the second insulating layer” in claim 5, lines 2-3 to “the upper surface of the second insulating layer.”  For examination purposes, the limitation in question will be interpreted and examined as: the upper surface of the second insulating layer.  Correction is respectfully requested.
In claim 5, lines 3-4, the limitation “the upper surface of the filling material” renders the claim indefinite because it lacks antecedent basis inasmuch as no upper surface of the filling material was previously recited.  In accordance with Applicant’s specification and drawings, it is suggested Applicant change “the upper surface of the filling material” in claim 5, lines 3-4 to “an upper surface of the filling material.”  For examination purposes, the limitation in question will be interpreted and examined as: an upper surface of the filling material.  Correction is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eida et al. (US 2003/0071567 A1) in view of Kim et al. (US 2014/0097408 A1).
Regarding claim 1, Eida shows in Fig. 2 and related text an organic light emitting diode display 62 ([0002], lines 1-3 and [0067], lines 2-3), comprising: 
a substrate 10 ([0067], lines 8-9); 
a first insulating layer 12 ([0067], lines 3-4) on the substrate, and having a first opening (filled by electrically conductive member 48); 

a second insulating layer 13 ([0067], lines 4-5) covering the first conductor and the first insulating layer, and having the first opening; 
a second conductor 22 ([0172], lines 2-3) on the second insulating layer; 
a third insulating layer 16 ([0067], line 10 and [0163], lines 1-4) covering the second conductor and the second insulating layer; and 
a filling material 48 ([0067], line 6 and [0189]-[0194]) in the first opening, 
wherein a thickness of the filling material in the first opening is less than a thickness from a bottom surface of the first insulating layer to an upper surface of the second insulating layer.
Eida does not explicitly disclose the substrate is a flexible substrate including a folding area and a flat area.
Kim teaches in Figs. 1, 2 and related text the substrate 101 is a flexible substrate including a folding area BA and a flat area FA1/FA2 ([0049]-[0051] and [0054]).
Eida and Kim are analogous art because they both are directed to organic light emitting diode displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eida with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eida’s device to provide a flexible substrate including a folding area and a flat area as the substrate, as taught by Kim, in 
Regarding claim 8, Eida in view of Kim discloses the first conductor includes a scan line to transfer a scan signal (Eida: [0173]).
Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “at least a portion of the filling material is positioned in the folding area” in combination with other limitations as recited in claim 10.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest at least the limitation “the filling material includes an elastic material” as recited in claim 2.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “a pixel electrode connected to the second conductor through a second opening of the third insulating layer” as recited in claim 7.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “the second conductor includes a data line to transfer a data signal” as recited in claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER M ALBRECHT/Examiner, Art Unit 2811